Citation Nr: 0601806	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  94-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before a hearing 
officer at a hearing at the RO in May 1993.

The Board denied the veteran's increased rating claim in a 
decision dated July 26, 2002.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2003, the parties filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the Joint Motion.  The basis for the 
Motion for Remand was that the Board had not adequately 
addressed VA's compliance with the duty to notify under 
38 U.S.C.A. § 5103(a), pursuant to the Court's holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370, 373-374 (2002).  A March 2003 
Order of the Court granted the Joint Motion and vacated the 
Board's decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).  

The Board remanded the case to the RO in October 2003.  The 
RO was directed to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The RO returned the case 
to the Board for appellate review.  The Board remanded the 
case to the RO again in April 2004 for further evidentiary 
development.  The case is again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected generalized anxiety 
disorder is productive of no more than definite social and 
industrial impairment.  

2.  The veteran's generalized anxiety disorder is not 
manifested by reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships; his disability causes no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for a generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was originally granted service connection for 
neurocirculatory asthenia by an October 1946 rating action.  
At that time, the RO assigned a 30 percent disability rating 
under Diagnostic Code 9110, effective from November 4, 1945.  
By a November 1948 rating action, the RO re-characterized the 
veteran's service-connected neurocirculatory asthenia as an 
anxiety reaction and reduced the veteran's rating from 30 
percent to 10 percent disabling under Diagnostic Code 9105, 
effective from January 19, 1949.  

In a November 1988 decision, the Board granted the veteran's 
claim for entitlement to an evaluation in excess of 10 
percent for a generalized anxiety disorder.  Thus, per the 
Board's November 1988 decision, the RO, in a February 1989 
rating action, increased the veteran's rating for the 
service-connected generalized anxiety disorder, from 10 
percent to 30 percent disabling under Diagnostic Code 9400, 
effective from March 26, 1986.  

A VA Discharge Summary shows that the veteran was 
hospitalized from January 9, 1990 to February 12, 1990.  Upon 
admission, he complained that he was having auditory 
hallucinations.  Mental status evaluation showed 
circumstantiality, ideas of reference, and a depressed mood, 
although the veteran did not appear to have vegetative signs 
of depression.  The examiner further noted that the veteran 
was having auditory hallucinations, but that the 
hallucinations never upset him.  Upon the veteran's 
discharge, he was diagnosed with the following:  (Axis I) 
dysthymic disorder, and (Axis II) histrionic personality.  

By an October 1990 rating action, the RO assigned a temporary 
100 percent evaluation under 38 C.F.R. § 4.29, from January 
9, 1990 to February 28, 1990, based on the veteran's 
hospitalization for his service-connected psychiatric 
disorder.  The RO further noted that from March 1, 1990, the 
veteran's 30 percent evaluation was reinstated.

In January 1991, the RO received outpatient treatment records 
from the Allen Park VA Medical Center (VAMC), dated from 
March to November 1990.  The records show that in March 1990, 
the veteran complained of hearing voices for the first time 
in over ten years.  

In March 1991, the veteran underwent a VA psychiatric 
evaluation.  At that time, he stated that he was hearing 
voices and complained of a poor remote memory.  The veteran 
also complained of feeling depressed and experiencing mood 
changes.  He noted that he had not worked since 1978 because 
of depression and dizzy spells.  According to the veteran, he 
was married and had one daughter.  The veteran indicated that 
he had no problems in getting along with people.  Upon mental 
status evaluation, the veteran's affect was appropriate.  He 
denied any homicidal or suicidal ideations, although he noted 
that sometimes he had a suicidal impulse.  There was no 
history of suicide.  The veteran complained that he heard 
voices, but he was not paranoid and he denied seeing visions.  
He was oriented times three.  There was some impairment of 
memory.  The veteran's Intelligence Quotient (IQ) appeared to 
be borderline.  The diagnoses included the following: (Axis 
I) dysthymic disorder, and (Axis II) borderline IQ.  

In September 1992, the RO received outpatient treatment 
records from the Battle Creek VAMC, dated from October 1980 
to September 1992.  The records include a Special Report for 
the RO, dated in February 1990, which shows that a VA 
physician indicated that the diagnosis of dysthymic disorder 
was a maturation of the veteran's service-connected condition 
and was primarily a new term for the same disorder which had 
existed all along.  The records also reflect that beginning 
in September 1991, the veteran participated in group 
psychotherapy.  According to the records, in November 1991, 
the veteran was treated after complaining of hearing voices 
and feeling depressed.  At that time, he stated that his 
sleep was fair and that he took medication with no side 
effects.  Upon mental status evaluation, the veteran was 
oriented in three spheres and there was no evidence of active 
suicidal or homicidal ideas.  The veteran's affect was 
blunted and his speech was coherent, relevant, and 
spontaneous.  There was no evidence of active auditory or 
visual hallucinations.  The examining physician recommended 
that the veteran continue taking his medication.  

In May 1993, a hearing was conducted at the RO.  At that 
time, the veteran testified that he had no social life and 
that he stayed home most of the time.  (Transcript (T.)) at 
page (pg.) 2).  In response to the question as to how his 
nervous condition affected his ability to work around the 
house, the veteran responded that he would get upset and 
confused and would not do anything, including cutting the 
grass.  (T. at pg. 3).  He stated that he was receiving 
individual and group therapy at VA.  (Id.).  The veteran 
indicated that he was taking Librium and sleeping pills for 
his nervous condition.  (T. at pages (pgs.) 3 & 4).  
According to the veteran, he also heard voices.  (T. at pg. 
5).  The veteran noted that the last time he worked was in 
1978.  (T. at pg. 7).  He stated that he had worked for 
approximately 20 years driving trucks, but that he had to 
stop because he was in an accident and was subsequently too 
nervous to drive.  (Id.).  According to the veteran, he was 
receiving Social Security disability benefits.  (T. at pgs. 7 
& 8).  

In June 1993, the RO received outpatient treatment records 
from the Allen Park VAMC, from October 1991 to April 1993.  
The records show that the veteran participated in group 
psychotherapy.  

A VA psychiatric evaluation was conducted in September 1993.  
At that time, the veteran stated that he was still hearing 
voices and that he was having difficulty sleeping.  He 
indicated that he was taking Librium and sleeping pills.  
Upon mental status evaluation, the examining physician noted 
that the veteran was disheveled and that his beard was not 
shaved, and his clothes were dirty.  The smell of urine was 
coming from his body, and body odor was present.  Psychomotor 
activity was within normal limits, and eye contact was 
present.  The veteran's affect was appropriate, and he was 
oriented times three.  In regard to suicide, the veteran 
stated "one time, but not now."  He denied any homicidal 
ideations.  The veteran indicated that he felt hopeless and 
worthless, and sometimes felt paranoid.  The diagnoses 
included the following:  (Axis I) dysthymic disorder, 
borderline IQ, mild organic brain syndrome.  It was noted 
that disability from a psychiatric point of view was moderate 
to mild; considering both physical and mental aspects, 
disability was considered moderate to severe.  

In June 1994, the veteran underwent a VA examination.  At 
that time, he stated that his long-standing Librium 
prescription had been substituted with Tegretol and that the 
Tegretol kept him "calm."  Upon mental status evaluation, 
the veteran appeared impaired in all spheres, including 
grooming and attire, gait and coordination, speech delivery, 
and response intervals.  Generally, he appeared oriented and 
was able to function.  He seemed somewhat drowsy and his 
affect appeared blunted, which the examining physician 
assumed was a side effect of the Tegretol.  The diagnoses 
included the following:  (Axis I) generalized anxiety 
disorder in remission incidental to strong anti-seizure 
medication; (Axis III) (1) seizure disorder, controlled by 
medication, (2) recurrent hematuria, and (3) mild organic 
brain syndrome; and (Axis V) Global Assessment of Functioning 
(GAF) score of 60.   

In March 2000, the RO received outpatient treatment records 
from the Allen Park VAMC, dated from June 1993 to February 
2000.  The records show treatment for unrelated disorders.  

A letter from the Social Security Administration (SSA) to the 
RO, dated in April 2000, shows that at that time, the SSA 
stated that in response to the RO's request for the veteran's 
SSA records, they were unable to provide copies of the 
veteran's medical records.  The SSA indicated that the 
veteran's file had been destroyed in accordance with their 
procedure for retention of materials.   

In May 2001, the RO received VA outpatient medical treatment 
records, dated from March 1998 to November 2000.  The records 
show treatment for unrelated disorders.  

In October 2001, the veteran underwent a VA psychiatric 
evaluation.  At that time, he stated that he was widowed and 
that he lived by himself.  The veteran indicated that his 
daughter was his guardian and that she managed his finances.  
He noted that his mood was average and that he slept "o.k."  
The veteran denied any current suicidal thoughts and denied 
any past history of suicide attempts.  He denied any visual 
hallucinations or paranoid ideations.  The veteran noted that 
he had a history of auditory hallucinations, although he 
denied any current auditory hallucinations.  According to the 
veteran, he had some anxiety sensation in his stomach when he 
woke up and had a funny sensation with feelings of 
nervousness.  He denied any current episodes of panic 
attacks.  

Upon mental status evaluation, the veteran was fairly groomed 
and was appropriately dressed.  He was missing some teeth, 
and his speech was slightly slurred.  The veteran was vague 
regarding his symptomatology.  He tended to minimize any 
anxiety symptoms and had difficulty providing any specifics 
regarding his anxiety level.  There was no thought disorder, 
and he was alert and oriented to time, place, and person.  
His short-term memory registration was three out of three, 
and his recall was three out of three.  The veteran's 
attention span was mildly impaired, but he was able to do 
serial threes on encouragement.  His insight was minimal, but 
judgment was intact.  The diagnoses included the following:  
(Axis I) generalized anxiety disorder; (Axis IV) psychosocial 
stressors: moderate; and (Axis V) GAF score of 55.  

In May 2005, the veteran underwent a VA psychiatric 
evaluation.  At that time, he reported that he had been doing 
fine, that he stayed at home most of the time and got a lot 
of his care at home.  He said that he was generally satisfied 
with his life.  He did not report any symptoms of anxiety but 
he said that he felt angry on some days.  He denied symptoms 
of major clinical depression, mania, psychosis and PTSD.  He 
reported that he lived by himself for the last 10 years with 
a lot of home help.  

Upon mental status examination the veteran was casually 
dressed and well kept.  He was pleasant and cooperative with 
good eye contact.  There was some psychomotor retardation.  
His speech was soft and low in tone without any aphasiac.  He 
described his mood as fair and his affect was somewhat 
constricted.  His thought process was coherent without any 
formal thought disorder.  He reported no hallucinations.  He 
was alert and oriented to self, time, and place.  He was not 
able to spell the word "world" backwards.  His recent and 
remote memories were 3/3.  He reported being able to wash, 
bath, and dress himself.  He reported no suicidal or 
homicidal ideations or intentions.  He was insightful into 
his emotional and medical problems.  The diagnoses included 
the following:  (Axis I) generalized anxiety disorder; (Axis 
IV) instrumental activities of daily living, physical health; 
and (Axis V) GAF score of 80-71, transient symptoms.  The 
examiner noted that the veteran's symptoms were under control 
without any psychiatric treatment or psychotropic medication.

Outpatient treatment reports from VA dated from February 2002 
to June 2005 were associated with the claims file.  The 
veteran was noted to be alert and oriented in three spheres 
with coherent speech in June 2002 and December 2002.  The 
remaining records show treatment for unrelated disorders.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Generally, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

As noted above, the veteran has been awarded a 30 percent 
rating.  A 30 percent evaluation is warranted under the old 
criteria where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms in the 
rating criteria were "quantitative" in character.  The 
Court invited the Board to "construe" the term "definite" 
in a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large." VAOPGCPREC 
9-93 (1993).  (The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).)

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132 
(1996).  

Effective since November 7, 1996, the General Rating Formula 
for Mental Disorders has been as follows.  A 30 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130 (2005).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The veteran contends that the current 30 percent rating is 
not high enough for the level of disability that he 
experiences.  He states that he has feelings of nervousness 
and some anxiety sensation in his stomach.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996) and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the veteran's generalized 
anxiety disorder.  In this regard, the Board recognizes the 
veteran's past complaints of auditory hallucinations.  
However, according to the outpatient treatment records from 
the Battle Creek VAMC, in September 1992, although the 
veteran was treated after complaining of hearing voices and 
feeling depressed, upon mental status evaluation, there was 
no evidence of active auditory or visual hallucinations.  
Moreover, in the veteran's VA psychiatric evaluation, dated 
in October 2001, although he noted that he had a history of 
auditory hallucinations, he denied any current auditory 
hallucinations.  The veteran reported no hallucinations at 
his most recent VA examination in May 2005. 

The Board further notes that, at the veteran's October 2001 
and May 2005 VA examinations, the veteran's short-term memory 
registration was three out of three, and his recall was three 
out of three.  In addition, the Board recognizes that at the 
veteran's June 1994 VA examination, the examining physician 
noted that the veteran appeared impaired in all spheres, 
including grooming and attire, gait and coordination, speech 
delivery, and response intervals.  Nevertheless, the examiner 
also stated that the veteran appeared oriented and was able 
to function.  Although the examiner stated that the veteran 
appeared somewhat drowsy and his affect appeared blunted, he 
assumed that those symptoms were a side effect of the 
veteran's medication for a seizure disorder.  The examiner 
determined that the veteran's generalized anxiety disorder 
was in remission, incidental to strong anti-seizure 
medication.  A GAF score of 60 was assigned.

The Board also recognizes that in the veteran's May 1993 
hearing, he testified that he had stopped driving trucks in 
1978 after he was in an accident and was subsequently too 
nervous to drive.  In addition, in a September 1993 VA 
psychiatric evaluation, the veteran was diagnosed with a 
dysthymic disorder, borderline IQ, and mild organic brain 
syndrome, and the examiner stated that the veteran's 
disability from a psychiatric point of view was only moderate 
to mild.  At the veteran's VA psychiatric evaluation, dated 
in October 2001, there was no thought disorder, and the 
veteran was alert and oriented to time, place, and person.  
The veteran's attention span was mildly impaired, but he was 
able to do serial threes on encouragement.  His insight was 
minimal, but judgment was intact.  In addition, the veteran 
tended to minimize any anxiety symptoms and had difficulty 
providing any specifics regarding his anxiety level.  The 
diagnoses included the following:  (Axis I) generalized 
anxiety disorder; (Axis IV) psychosocial stressors: moderate; 
and (Axis V) GAF score of 55.  At his most recent VA 
examination, in May 2005, the veteran's thought process was 
noted to be coherent without any formal thought disorder.  He 
was alert and oriented and his recent and remote memories 
were 3/3.  He was insightful into his emotional and medical 
problems.  The diagnoses included the following:  (Axis I) 
generalized anxiety disorder; (Axis IV) instrumental 
activities of daily living, physical health; and (Axis V) GAF 
score of 80-71, transient symptoms.  It was specifically 
noted that his symptoms were under control, even without 
medication or visits to care-providers.

In light of the above, it is the Board's opinion that the 
medical evidence of record does not reflect that the degree 
of impairment resulting from the veteran's generalized 
anxiety disorder more nearly approximates the criteria 
required for the next higher evaluation pursuant to 38 C.F.R. 
§ 4.7, under either the current or former rating criteria.  

Considering all the evidence and the old rating criteria, the 
Board finds that no more than a definite (30 percent) degree 
of social and industrial impairment from service-connected 
psychiatric symptoms is shown.  The medical evidence shows 
that the veteran's generalized anxiety disorder is stable and 
fails to establish that the veteran's ability to foster or 
maintain effective or favorable relationships with people is 
considerably impaired or that by reason of psychoneurotic 
symptoms, his reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Thus, a considerable degree of social and 
industrial impairment from the psychiatric condition, as 
required for a 50 percent rating under the old criteria, is 
not shown.  This is especially so given the assessments of 
his psychiatric disability as being only mildly to moderately 
disabling, and most recently as being under control without 
medication or care visits.  

Considering the new rating criteria, the evidence shows no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  Such is to be rated 30 
percent.  The extent of symptoms and the associated 
occupational and social impairment, as required for a 50 
percent rating, are not demonstrated.  Indeed, the recent 
medical evidence, including the October 2001 and May 2005 VA 
examinations, shows few of the symptoms which typify a 50 
percent disability under the new rating criteria; findings as 
noted above are more consistent with the new rating criteria 
for a 30 percent rating.

Under either the old or new rating criteria, the psychiatric 
disability picture more nearly approximates the criteria for 
a 30 percent rating, and thus the lower rating of 30 percent 
is warranted.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against a rating higher than 30 percent for a 
generalized anxiety disorder.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for an increased rating 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the veteran's 
service-connected generalized anxiety disorder, some 
interference with employability occurs.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disability in question or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned 30 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted a claim for service connection for an 
increased rating in November 1991, approximately nine years 
prior to the enactment of the VCAA.  The RO issued a rating 
decision in October 1992 that denied an increased rating.  
Thus, the unfavorable decision occurred before any VCAA 
notice in this case.  However, the case was remanded by the 
Board in October 2003 and April 2004 specifically for 
compliance with the VCAA.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in February 2004.  He was 
advised to submit evidence to show that his service-connected 
disability had gotten worse.  The RO wrote to the veteran 
again in December 2004 and informed him that he should 
provide current medical evidence or describe the symptoms of 
his claimed condition.  He was advised to submit any evidence 
he wanted considered or to provide releases so that the RO 
could obtain the evidence on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He was told what 
VA would do, what he should submit, and that he needed to 
submit all pertinent evidence.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board notes that the SSA, by way of an April 2000 letter, 
indicated that they were unable to provide copies of the 
veteran's medical records because his file had been destroyed 
in accordance with their procedures for retention of 
materials.  According to the requirements of 38 C.F.R. 
§ 3.159(e), the RO informed the veteran that the records were 
unavailable in a July 2000 supplemental statement of the 
case.  The veteran was given the opportunity to supplement 
the record and submit the records.  He did not submit any 
records from SSA.  

VA treatment records were obtained and associated with the 
claims file.  The veteran testified at a hearing at the RO in 
May 1993.  The veteran was afforded several VA examinations.  
The RO issued statements of the case (SOCs) and supplemental 
statements of the case (SSOCs) from the time the veteran 
filed his notice of disagreement in December 1992.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to an increased rating for a generalized anxiety 
disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


